Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: In view of the fact the citations in the IDS dated 1/26/2018 were not initialed, or lined through when considered by the Examiner on 1/11/2019, the following Corrected Notice of Allowance is issued with the corrected IDS attached.

Reasons for Allowance
Claims 37-38, 57-62, 64 and 67 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Jon et al., (JP 2007-131611 A), discloses providing fish an aquafeed supplemented with 0.1 to 10wt% anti-parasitic composition, where the anti-parasitic composition comprises 50 to 70wt% neem extract (i.e., Azadirachta indica extract) comprising azadirachtin in order to treat, control or prevent any parasite that parasitizes the fish (e.g., ectoparasite) (see Jon abstract; pages 2-6). NPL Harikrishnan et al., discloses providing fish an aquafeed supplemented with 0.2wt% Azadirachtin extracted from Azadirachta indica, in order to treat, control or prevent an aquatic mould (i.e., Aphanomyces invadans) infection (see Harikrishnan abstract; pages 1-4). NPL Talpur et al., discloses providing fish an aquafeed supplemented with up to 0.5wt% neem leaf (i.e., Azadirachta indica leaf), which is known to comprise azadirachtin, in order to treat, or control bacterial infection (i.e., Vibrio Harveyi) (see Talpur abstract; pages 254-255).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASSAF ZILBERING/Examiner, Art Unit 1792                 

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792